 1

 2                                                        JS-6
 3

 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10

11   BLAKE R. SWOPES,                   CASE NO. 2:18-cv-1849-SK
12                     Plaintiff,       JUDGMENT
13              v.
14   NANCY A. BERRYHILL,
15                     Defendant.
16

17       It is ADJUDGED that this action is reversed and remanded for
18 further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g) and

19 consistent with the accompanying Opinion and Order.

20

21

22 DATED: July 15, 2018                             /s/
23                                         HON. STEVE KIM
                                           U.S. MAGISTRATE JUDGE
24

25

26

27

28
